Exhibit 10.2

TORCHMARK CORPORATION

AMENDED AND RESTATED

2005 NON-EMPLOYEE DIRECTOR INCENTIVE PLAN

SECTION 1. GENERAL PURPOSE OF PLAN; DEFINITIONS.

The name of this plan is the Torchmark Corporation 2005 Non-Employee Director
Incentive Plan (the “Plan”). The purpose of the Plan is to enable Torchmark
Corporation (the “Company”) and its Subsidiaries and Affiliates to attract and
retain directors who contribute to the Company’s success by their ability,
ingenuity and industry, and to enable such directors to participate in the
long-term success and growth of the Company through an equity interest in the
Company. This Plan replaces those parts of the Company’s 1998 Stock Incentive
Plan (the “Prior Plan”) which provide benefits to and deferral opportunities to
Non-Employee Directors of the Company. Compensation deferred and options and
other rights granted under the Prior Plan before the effective date of this Plan
shall continue to be governed by the terms of the Prior Plan, but no additional
Compensation shall be deferred by and no additional options or rights shall be
granted to Non-Employee Directors under the Prior Plan after the effective date
of this Plan.

The Plan is a subplan of the Torchmark Corporation Amended and Restated 2005
Incentive Plan (the “Incentive Plan”). Capitalized terms used in the Plan but
not otherwise defined shall have the meanings given such terms in the Incentive
Plan. In addition, the following terms shall be defined for purposes of the Plan
as set forth below:

“Annual Compensation” means the annual cash retainer and meeting fees payable by
the Company to a Non-Employee Director for services as a director (and, if
applicable, as the member or chairman of a committee of the Board) of the
Company, as such amount may be changed from time to time. For purposes of an
election under Section 6(d) to receive Stock Options in lieu of Annual
Compensation, meeting fees will be estimated and deemed to be earned at the
beginning of the year for all scheduled meetings during the year, whether or not
the Optionee later attends such meetings.

“Beneficiary” means any person or persons designated by a Participant, in
accordance with procedures established by the Committee or Plan Administrator,
to receive benefits hereunder in the event of the Participant’s death. If any
Participant shall fail to designate a Beneficiary or shall designate a
Beneficiary who shall fail to survive the Participant, the Beneficiary shall be
the Participant’s surviving spouse, or, if none, the Participant’s surviving
descendants (who shall take per stirpes) and if there are no surviving
descendants, the Beneficiary shall be the Participant’s estate.

“Board” means the Board of Directors of the Company.

“Business Day” shall mean a day on which the New York Stock Exchange or any
national securities exchange or over-the-counter market on which the Stock is
traded is open for business.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.



--------------------------------------------------------------------------------

“Committee” means the Compensation Committee of the Board. If at any time no
Committee shall be in office, then the functions of the Committee specified in
the Plan shall be exercised by the Board.

“Company” means Torchmark Corporation, a corporation organized under the laws of
the State of Delaware (or any successor corporation).

“Election Date” means the date by which a Non-Employee Director must submit a
valid Election Form to the Plan Administrator in order to participate under
Section 6 of the Plan for a calendar year. For each calendar year, the Election
Date is December 31 of the preceding calendar year; provided, however, that the
Election Date for a newly eligible Participant shall be the 30th day following
the date on which such individual becomes a Non-Employee Director.

“Election Form” means an Election Form for Annual Compensation, substantially in
the form attached hereto as Exhibit A, pursuant to which a Non-Employee Director
elects to defer Annual Compensation under the Plan or to convert Annual
Compensation into Stock Options.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto.

“Fair Market Value” means, as of any given date, the closing price of the Stock
on such date on the New York Stock Exchange Composite Tape.

“Interest Account” means the account established by the Company for each
Non-Employee Director for Annual Compensation deferred pursuant to the Plan and
which shall be credited with interest on the last day of each calendar quarter
(or such other day as determined by Plan Administrator).

“Non-Employee Director” means a director of the Company who is not an employee
of the Company or of any Subsidiary or Affiliate (as determined by the
Committee).

“Optionee” means a Non-Employee Director to whom a Stock Option has been granted
or, in the event of such individual’s death prior to the expiration of a Stock
Option, such individual’s Beneficiary.

“Participant” means any Non-Employee Director.

“Plan” means this 2005 Non-Employee Director Incentive Plan.

“Plan Administrator” means one or more agents to whom the Board shall have
delegated administrative duties under the Plan or the Committee if no such
delegation shall have occurred.

“Stock” means the common stock of the Company.

“Stock Option” means any option to purchase shares of Stock granted pursuant to
Section 5 or 6.

 

2



--------------------------------------------------------------------------------

“Stock Option Award Notice” means a written award notice to a Non-Employee
Director from the Company evidencing a Stock Option.

SECTION 2. ADMINISTRATION.

The Plan shall be administered by the Committee. The Committee shall have the
discretionary authority to adopt, alter and repeal such administrative rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable; to construe and interpret the terms and provisions of the Plan and
any award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan. The Committee will not have
the authority to award Stock Options pursuant to Section 5(b) of the Plan; only
the Board shall have this authority.

The Committee may delegate administrative duties under the Plan to one or more
agents as it shall deem necessary or advisable. No member of the Committee or
the Board or the Plan Administrator shall be personally liable for any action or
determination made in good faith with respect to the Plan or any Option or to
any settlement of any dispute between a Non-Employee Director and the Company.

All decisions made by the Board or the Committee pursuant to the provisions of
the Plan shall be final and binding on all persons, including the Company and
Participants.

SECTION 3. SOURCE OF SHARES FOR THE PLAN.

The shares of Stock that may be issued pursuant to the Plan shall be issued
under the Incentive Plan, subject to all of the terms and conditions of the
Incentive Plan. The terms contained in the Incentive Plan are incorporated into
and made a part of this Plan with respect to Stock Options granted pursuant
hereto and any such Stock Options shall be governed by and construed in
accordance with the Incentive Plan. In the event of any actual or alleged
conflict between the provisions of the Incentive Plan and the provisions of this
Plan, the provisions of the Incentive Plan shall be controlling and
determinative. This Plan does not constitute a separate source of shares for the
grant of the equity awards described herein.

SECTION 4. ELIGIBILITY.

All Non-Employee Directors are eligible to participate in the Plan.

SECTION 5. STOCK OPTIONS.

Stock Options granted under the Plan are non-qualified Stock Options. Such Stock
Options will be granted pursuant to the pre-established formula contained herein
or may, in the sole discretion of the entire Board, be granted as to such number
of shares and upon such terms and conditions as shall be determined by the
Board. In addition, Non-Employee Directors may elect to receive Stock Options in
lieu of Annual Compensation as provided in Section 6.

Stock Options granted under the Plan shall be evidenced by a Stock Option Award
Notice in such form as the Committee shall from time to time approve, which
agreements shall comply with and be subject to the following terms and
conditions:

 

  (a) Formula-based Stock Options. For each calendar year, 6,000 Stock Options
shall be granted automatically on the first day of each calendar year on which
Stock is publicly traded on the New York Stock Exchange to each member of the
Board on that date who is a Non-Employee Director. Except as provided in
Section 9, said Stock Options shall become exercisable in full six months from
the date of the grant of the Option and shall remain exercisable for a term of
seven years from the date such Stock Option is granted.

 

3



--------------------------------------------------------------------------------

  (b) Non-Formula Based Options. Within its sole discretion, the entire Board
may award Stock Options on a non-formula basis to all or such individual
Non-Employee Directors as it shall select. Such Stock Options may be awarded at
such times and for such number of shares as the Board in its discretion
determines. Said non-formula based Stock Options shall become first exercisable
and shall have an option term as determined by the Board in its discretion;
provided, however, that except as provided in Section 9, no such Stock Option
shall be first exercisable until six months from the date of grant. All other
terms and conditions of such Non-Employee Director Stock Options shall be as
established by the Board in its sole discretion.

 

  (c) Exercise Price of Stock Options. The exercise price per share of each
Stock Option shall be 100% of the Fair Market Value of the underlying Stock on
the date of the grant of the Stock Option.

 

  (d) Method of Exercise. Any Stock Option granted pursuant to the Plan may be
exercised in whole or in part at any time during the option period, by giving
written notice of exercise to the Company specifying the number of shares to be
purchased, accompanied by payment in full of the purchase price, in cash, by
check or such other instrument as may be acceptable to the Committee (including
“cashless exercise” arrangements). Payment in full or in part may also be made
in the form of unrestricted Stock already owned by the Optionee (based on the
Fair Market Value of the Stock on the date the Option is exercised). No shares
of Stock shall be issued upon exercise of a Stock Option until the exercise
price has been fully paid or satisfied. An Optionee shall have the rights to
dividends or other rights of a stockholder with respect to shares subject to the
Option when the Optionee has given written notice of exercise and has fully paid
or satisfied the exercise price for such shares.

 

  (e) Transferability of Options. A Stock Option shall not be transferable by
the Optionee otherwise than by will or by the laws of descent and distribution,
and all Stock Options shall be exercisable, during the Optionee’s lifetime, only
by the Optionee; provided, however, that the Committee may (but need not) permit
other transfers where the Committee concludes that such transferability (i) does
not result in accelerated taxation, and (ii) is otherwise appropriate and
desirable, taking into account any state or federal securities laws applicable
to transferable options.

 

4



--------------------------------------------------------------------------------

  (f) Termination of Service. Upon an Optionee’s termination of status as a
Non-Employee Director with the Company for any reason, any Stock Options held by
such Optionee shall become immediately exercisable and may thereafter be
exercised during the period ending on the expiration of the stated term of such
Stock Options, provided, however, that no Option may be exercised within six
months of the date of grant of such Option.

 

  (g) Stock Options in Lieu of Annual Compensation. Non-Employee Directors are
also eligible to elect to receive Stock Options in lieu of Annual Compensation
pursuant to Section 6(c) below.

SECTION 6. ELECTION TO RECEIVE STOCK OPTIONS IN LIEU OF ANNUAL COMPENSATION OR
TO DEFER ANNUAL COMPENSATION.

 

  (a) Deferral Election. A Non-Employee Director may elect to (i) receive Stock
Options in lieu of his or her Annual Compensation pursuant to subsection
(c) below, or (ii) defer receipt of his or her Annual Compensation pursuant to
subsection (d) below for a calendar year by delivering a properly completed and
signed Election Form to the Plan Administrator on or before the Election Date.
The Election Form shall indicate: (1) the percentage or amount of Annual
Compensation to which the election relates, (2) whether the director wants to
receive Stock Options in lieu of his or her Annual Compensation or to defer his
or her Annual Compensation, and (3) the form and timing of the payout of any
deferred compensation. Such election will be effective as of the first day of
the calendar year beginning after the Plan Administrator receives the
Non-Employee Director’s Election Form, or, in the case of a newly eligible
Participant, on the first day of the calendar month beginning after the Plan
Administrator receives such Non-Employee Director’s Election Form, provided that
the Election Form is received within thirty (30) days following the Non-Employee
Director’s date of initial eligibility to participate in the Plan.

 

  (b) Irrevocable Election. A Participant may not revoke or change his or her
Election Form. For each year in which he or she is eligible to participate, a
Non-Employee Director may elect either (i) to defer receipt of his or her Annual
Compensation pursuant to subsection (c) of this Section or (ii) to receive Stock
Options in lieu of his or her Annual Compensation pursuant to subsection (d) of
this Section, but not a combination of the two for any year.

 

  (c) Stock Options in Lieu of Annual Compensation. A Non-Employee Director may
elect to convert his or her Annual Compensation into Stock Options in accordance
with the provisions of this subsection (c).

 

  (i) Time of Issuance of Stock Options. If an election is made under this
subsection, Stock Options will be issued to the Non-Employee Director on a date
selected by the Committee during the month of January in the calendar year to
which the election relates (the “Option Grant Date”).

 

5



--------------------------------------------------------------------------------

  (ii) Number of Stock Options. The number of shares subject to a Stock Option
granted pursuant to this Article 6(c) shall be the number of whole Shares equal
to A divided by B, where:

A = the dollar amount which the Non-Employee Director has elected to convert to
Stock Options; and

B = the per share value of a Stock Option on the Option Grant Date, as
determined by the Committee using any recognized option valuation model selected
by the Board in its discretion (such value to be expressed as a percentage of
the Fair Market Value per Share on the Option Grant Date).

In determining the number of shares subject to a Stock Option, (A) the Board may
designate the assumptions to be used in the selected option valuation model, and
(B) any fraction of a Share will be rounded up to the next whole number of
Shares.

 

  (iii) Terms of Stock Options. Except as provided in Section 9, Stock Options
granted under this Section 6 shall become exercisable in full six months from
the date of the grant of the Option and shall otherwise have terms and
conditions identical to Stock Options granted pursuant to Section 5.

 

  (d) Deferral of Annual Compensation. A Non-Employee Director may elect to
defer up to 100% of his or her Annual Compensation (in 10% increments, but not
less than 50%) to his or her Interest Account. For bookkeeping purposes, the
amount of the Annual Compensation, which the Participant elects to defer
pursuant to the Plan, shall be transferred to and held in individual Interest
Accounts (in annual designations) pending distribution in cash pursuant to
subsection (iii) below.

 

  (i) Interest Accounts. Amounts in a Participant’s Interest Account will be
credited with interest as of the last day of each calendar quarter (or such
other day as determined by the Plan Administrator) at the rate set from time to
time by the Committee to be applicable to the Interest Accounts of all
Participants under the Plan. To the extent required for bookkeeping purposes, a
Participant’s Interest Accounts will be segregated to reflect Deferred
Compensation on a year-by-year basis. Within a reasonable time after the end of
each calendar year, the Plan Administrator shall report in writing to each
Participant the amount held in his or her Interest Accounts at the end of the
year.

 

  (ii) Responsibility for Investment Choices. Each Participant is solely
responsible for any decision to defer Annual Compensation into his or her
Interest Account under the Plan and accepts all investment risks entailed by
such decision, including the risk of loss and a decrease in the value of the
amounts he or she elects to defer.

 

6



--------------------------------------------------------------------------------

  (iii) Payment Commencement Date. Payment of the balances in a Participant’s
Interest Accounts shall commence on the earliest to occur of (a) December 31 of
the fifth year after the year with respect to which the deferral was made,
(b) the first Business Day of the fourth month after the Participant’s death, or
(c) the Participant’s termination as a Non-Employee Director of the Company or
any of its Subsidiaries or Affiliates, other than by reason of death.

 

  (iv) Optional Forms of Payment. Distributions from a Participant’s Interest
Accounts may be paid to the Participant either in a lump sum or in a number of
approximately equal monthly installments designated by the Participant on his or
her Election Form. Such monthly installments may be for any number of months up
to 120 months; provided, however, that in the event of the Participant’s death
during the payout period, the remaining balance shall be payable to the
Participant’s Beneficiary in a lump sum on or about the first Business Day of
the fourth month after the Participant’s death. If a Participant elects to
receive a distribution of his or her Interest Accounts in installments, the Plan
Administrator may purchase an annuity from an insurance company which annuity
will pay the Participant the desired annual installments. If the Plan
Administrator purchases an annuity contract, the Participant will have no
further rights to receive payments from the Company or the Plan with respect to
the amounts subject to the annuity. If the Plan Administrator does not purchase
an annuity contract, the value of the Interest Accounts remaining unpaid shall
continue to receive allocations of return as provided in subsection (f) above.
If the Participant fails to designate a payment method in the Participant’s
Election Form, the Participant’s Account shall be distributed in a lump sum.

 

  (v) Irrevocable Elections. A Participant may elect a different payment form
for each year’s Annual Compensation deferred under the Plan. The payment form
elected or deemed elected on the Participant’s election form shall be
irrevocable.

 

  (vi) Acceleration of Payment. If a Participant elects an installment
distribution and the value of such installment payment elected by the
Participant would result in a distribution of less than $3,000 per year (based
on the value of the Participant’s Interest Accounts at the time the installments
are due to commence), the Plan Administrator will accelerate payment of the
Participant’s benefits over a lesser number of whole years so that the annual
amount distributed is at least $3,000.

 

  (vii) Effect of Adverse Determination. Notwithstanding the Election Form or
any provision set forth herein, if the Internal Revenue Service determines, for
any reason, that all or any portion of the amounts credited under this Plan is
currently includable in the taxable income of any Participant, then the amounts
so determined to be includable in income shall be distributed in a lump sum to
such Participant as soon as practicable.

 

7



--------------------------------------------------------------------------------

  (e) Unforeseeable Emergency. The Plan Administrator may, in its sole
discretion, accelerate the making of payment to a Participant in the event that
a participant incurs a financial hardship as a result of an “unforeseeable
emergency” (as such term is defined below). All unforeseeable emergency
distributions shall be made in cash in a lump sum. Such payments will be made on
a first-in, first-out basis so that the oldest Annual Compensation deferred
under the Plan shall be deemed distributed first. For purposes hereof, an
“unforeseeable emergency” means a severe financial hardship to the Participant
resulting from illness or accident of the Participant, the Participant’s spouse,
or a dependent (as defined in Section 152(a) of the Code) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The amounts distributable because of an
unforeseeable emergency cannot exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such
emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship). Notwithstanding any provision in the Plan to the contrary, any
payment made pursuant to this Section 5.1 shall comply with
Section 409A(a)(2)(A)(vi) of the Code and the regulations (or similar guidance)
promulgated thereunder (or any successor provisions).

 

  (f) Payment to Minors and Incapacitated Persons. In the event that any amount
is payable to a minor or to any person who, in the judgment of the Plan
Administrator, is incapable of making proper disposition thereof, such payment
shall be made for the benefit of such minor or such person in any of the
following ways as the Plan Administrator, in its sole discretion, shall
determine:

 

  (i) By payment to the legal representative of such minor or such person;

 

  (ii) By payment directly to such minor or such person;

 

  (iii) By payment in discharge of bills incurred by or for the benefit of such
minor or such person. The Plan Administrator shall make such payments without
the necessary intervention of any guardian or like fiduciary, and without any
obligation to require bond or to see to the further application of such payment.
Any payment so made shall be in complete discharge of the Plan’s obligation to
the Participant and his or her Beneficiaries.

 

  (g) Application for Benefits. The Plan Administrator may require a Participant
or Beneficiary to complete and file certain forms as a condition precedent to
receiving the payment of benefits. The Plan Administrator may rely upon all such
information given to it, including the Participant’s current mailing address. It
is

 

8



--------------------------------------------------------------------------------

       the responsibility of all persons interested in receiving a distribution
pursuant to the Plan to keep the Plan Administrator informed of their current
mailing addresses.

 

  (h) Designation of Beneficiary. Each Participant from time to time may
designate any person or persons (who may be designated contingently or
successively and who may be an entity other than a natural person) as his or her
Beneficiary or Beneficiaries to whom the Participant’s Interest Accounts are to
be paid if the Participant dies before receipt of all such benefits. Each
Beneficiary designation shall be on the form prescribed by the Plan
Administrator and will be effective only when filed with the Plan Administrator
during the Participant’s lifetime. Each Beneficiary designation filed with the
Plan Administrator will cancel all Beneficiary designations previously filed
with the Plan Administrator. The revocation of a Beneficiary designation, no
matter how effected, shall not require the consent of any designated
Beneficiary.

SECTION 7. AMENDMENTS AND TERMINATION.

The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the right of a
Participant or an Optionee under a Stock Option heretofore granted, without the
Participant’s or Optionee’s consent.

Amendments may be made without stockholder approval except as required to
satisfy stock exchange listing requirements or other regulatory requirements.

The Board may amend the terms of any Stock Option (other than a Stock Option
granted pursuant to Section 5(a) hereof) theretofore granted, prospectively or
retroactively; provided, however, (a) no such amendment shall impair the rights
of any holder without his/her consent; (b) the original term of a Stock Option
may not be extended without prior approval of the stockholders of the Company;
and (c) the exercise price of a Stock Option may not be reduced, directly or
indirectly, without prior approval of the stockholders of the Company.

SECTION 8. UNFUNDED STATUS OF PLAN.

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant or
Optionee by the Company, nothing set forth herein shall give any such
Participant or Optionee any rights that are greater than those of a general
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Stock or payments in lieu of or with respect to awards
hereunder, provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.

SECTION 9. CHANGE IN CONTROL.

In the event of a “Change in Control,” unless otherwise determined by the Board
in writing at or after grant, but prior to the occurrence of such Change in
Control, any Stock Options awarded under the Plan not previously exercisable and
vested shall become fully exercisable and vested.

 

9



--------------------------------------------------------------------------------

SECTION 10. GENERAL PROVISIONS.

 

  (a) Nothing set forth in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in the specified cases. The adoption of the Plan shall not
confer upon any director of the Company, any Subsidiary or any Affiliate, any
right to continued retention as a director with the Company, a Subsidiary or an
Affiliate, as the case may be.

 

  (b) At the time of grant or purchase, the Committee may provide in connection
with any grant or purchase made under this Plan that the shares of Stock
received as a result of such grant or purchase shall be subject to a right of
first refusal, pursuant to which the Participant shall be required to offer to
the Company any shares that the participant wishes to sell, with the price being
the then Fair Market Value of the Stock, subject to the provisions of Section 9
hereof and to such other terms and conditions as the Board may specify at the
time of grant.

 

  (c) No member of the Board or the Committee, nor any officer or employee of
the Company acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, and all members of the Board or the Committee
and each and any officer or employee of the Company acting on their behalf
shall, to the extent permitted by law, be fully indemnified and protected by the
Company in respect of any such action, determination or interpretation.

 

  (d) In the event that any provision of the Plan or any related Stock Option
Award Notice is held to be invalid, void or unenforceable, the same shall not
affect, in any respect whatsoever, the validity of any other provision of the
Plan or any related Stock Option Award Notice.

 

  (e) The rights and obligations under the Plan and any related agreements shall
inure to the benefit of, and shall be binding upon the Company, its successors
and assigns, and the Non-Employee Directors and their beneficiaries.

 

  (f) Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of the Plan.

 

  (g) The Plan shall be construed, governed and enforced in accordance with the
law of Delaware, except as such laws are preempted by applicable federal law.

SECTION 11. EFFECTIVE DATE OF PLAN.

The Plan shall be effective on the date it is approved by a majority vote of the
Company’s stockholders.

SECTION 12. TERM OF PLAN.

No Stock Option shall be granted pursuant to the Plan on or after January 1,
2015, but awards theretofore granted may extend beyond that date.

 

10



--------------------------------------------------------------------------------

EXHIBIT A

ELECTION FORM

[FOR CALENDAR YEAR 2006]

ELECTION TO DEFER ANNUAL COMPENSATION OR RECEIVE STOCK OPTIONS

IN LIEU OF ANNUAL COMPENSATION UNDER THE TORCHMARK

CORPORATION AMENDED AND RESTATED 2005 NON-EMPLOYEE

DIRECTOR INCENTIVE PLAN

The following constitutes the irrevocable election of the undersigned under the
Torchmark Corporation 2005 Amended and Restated Non-Employee Director Incentive
Plan (the “Plan”) with respect to the undersigned’s annual cash retainer and
meeting fees payable to the undersigned by Torchmark Corporation (the “Company”)
for services as a director (and, if applicable, as a member or chairman of a
committee of the Board of Directors) of the Company during the calendar year
identified above (“Next Year’s Annual Compensation”). I understand that I may
elect to (i) defer such compensation into an Interest Account or (ii) receive
Stock Options in lieu of such compensation, but not a combination of the two. To
the extent that my deferral is less than 100% of my Annual Compensation, the
balance of my Annual Compensation will be paid to me in cash. I further
understand that my Annual Compensation, for purposes of receiving Stock Options,
will be estimated for the year, that the conversion to Stock Options will occur
at the beginning of the year, and that, to the extent my actual Annual
Compensation exceeds my estimated Annual Compensation, such excess will be paid
to me in cash. Capitalized terms used herein and not otherwise defined have the
meanings assigned such terms in the Plan.

Interest Account Deferrals

             (Initials) I hereby irrevocably elect to defer into my Interest
Account under the Plan             % [indicate any percentage from 50% to 100%,
in 10% increments] of my next year’s Annual Compensation until the earliest of
(a) December 31 of the fifth year after the year identified above, (b) the first
Business Day of the fourth month after my death, or (c) my termination as a
director of the Company for any reason other than my death (the “Payment Date”).
Any amount remaining in my Interest Account on the Payment Date will be paid to
me or my Beneficiary [please check ONE box] [    ] in cash in a lump sum on the
Payment Date, or [ ] in approximately equal installments over             
months [up to 120 months] beginning on the Payment Date; provided, however, that
in the event of my death during such payout period, the remaining balance shall
be payable to my Beneficiary in a lump sum on the first Business Day of the
fourth month after my death.

Stock Option Election

             (Initials) I hereby irrevocably elect to convert, as of the date
hereof,             % [indicate any percentage from 50% to 100%, in 10%
increments] of my Annual Compensation for the year identified above to Options
to purchase common stock of the Company in accordance with the terms and
provisions of the Plan.

Executed this              day of                     , 2005.

 

 

(Signature)

 

(Printed Name)

 

11